DETAILED OFFICE ACTION

	Applicant response filed on 05/04/2021 is acknowledged.

Claims 2, 8, and 12 have been cancelled by applicant. 
Claim 19 is newly presented.
Claims 1, 3-7, 9-11, and 13-19 are pending in the instant application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2017 and 09/19/2019 have been considered by the examiner.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-11, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a computer-implemented method, system, and computer program product for automatic data quality management. The recited computer-implemented process comprises the steps of receiving a first data point, determining a first quality score from the first data point, determining a first storable data from the first data point and/or the first quality score, storing the first storable data, receiving a second data point, determining a second quality score of the second data point, determining a second storable data from the second data point and/or the second quality score, storing the second storable data, and transmitting a transmittable second data determined from the second data point and/or the second quality score to a first data repository causing the first data repository to re-evaluate a assigned value.
The instant claims recite at a high level of generality a series of mental steps involving determinations of “storable data” and/or a “quality score” be made from a “data point”. Even though the claims may be performed or executed using a computer, the claims still amount to a series of mental steps and calculations that amount to judicial exception in the form of an abstract idea. The courts have clearly established that such 
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. The claims delineate at a high level of generality a series of mental steps involving determinations of “storable data” and/or a “quality score” be made from a “data point”. Practicing the instant claims only produce “storable data”, a “quality score”, and the evaluation of an “assigned value” associated with a “data point.” The recitation of general purpose computer elements in the claims to receive, store, and transmit data as well as performing the “determining” steps only amount to generic instructions to apply the claims abstract data analysis using a general purpose computer. 
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. The instant claims only recites the 
For these reasons, the instant claims are directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, and 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a computer-implemented method, system, and computer program product for automatic data quality management. The recited computer-implemented process comprises the steps of receiving a first data point, determining a first quality score from the first data point, determining a first storable data 
Further, the instant claims only recites the use of general purpose computer elements in the forms of a computer processor, memory, data transmission connections, a central computing device, computing components, and data repository. While the claims articulate in purely functional terms the results that are to be derived from input data, said claims fail to recite how the generic computer elements specifically achieve said results or the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitation wherein the examiner must turn to the specification to determine how the general purpose computer elements operates to generate the specific results set forth in the instant claims as well as the specific algorithms relied upon to achieve said results. 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure.
Therefore, lacking any specific definition that limits the general purpose computer elements to a specifically described computer system (including specified programming, algorithmic procedures, or a prose description thereof), applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 9-11, and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a computer-implemented method, system, and computer program product for automatic data quality management. The recited computer-implemented process comprises the steps of receiving a first data point, determining a first quality score from the first data point, determining a first storable data 
Further, the instant claims only recites the use of general purpose computer elements in the forms of a computer processor, memory, data transmission connections, a central computing device, computing components, and data repository. While the claims articulate in purely functional terms the results that are to be derived from input data, said claims fail to recite how the generic computer elements specifically achieve said results or the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitation wherein the examiner must turn to the specification to determine how the general purpose computer elements operates to generate the specific results set forth in the instant claims as well as the specific algorithms relied upon to achieve said results. 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
Therefore, the functionally defined generic computer elements cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what structures (including specified programming, algorithmic procedures, or a prose description thereof) are encompassed by said generic computer elements.

No Claims Allowed. 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues the claims are not directed to a judicial exception that falls in the category of an abstract idea. 
This is not persuasive. The computer implemented analysis of data points, generation and determination of a quality score, and the determination of second data encompasses an abstract idea, even though a computer may be involved in the data 
	Applicant further argues that the claims recite storing and transmitting second data and updating data stored in a data repository. 
	This is not persuasive. Storing or communicating data fails to provide for a practical application of the claimed computer analysis in the realm of physical things and acts. 

	With regard to the rejection of claims under 35 USC 112, applicant argues that the claims do not invoke an interpretation under 35 USC 112(f) as the claims recite sufficient structure in the form of a processor and a memory.
	This is not persuasive. The claims recite special purpose computer functions, however the only recited structure in the claims, as acknowledged by applicant, only encompasses a general purpose computer. Further, applicant has not pointed to and portion of the disclosure that would provide support the requisite algorithmic disclosure sufficient to achieve the functionally defined computer implemented operations set forth in the claims. 

	No Claims Allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631